Case: 1:20-cr-00109-CAB Doc #: 266 Filed: 05/24/21 1 of 1. PageID #: 1309




                         UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION



UNITED STATES OF AMERICA,                )        CASE NO. 1:20cr109-19
                                         )
                                         )
                     Plaintiff,          )        JUDGE CHRISTOPHER A. BOYKO
                                         )
              Vs.                        )
                                         )
JERMAINE DAVIS,                          )        ORDER ADOPTING
                                         )        REPORT AND RECOMMENDATION
                                         )        OF MAGISTRATE JUDGE
                                         )
                    Defendant.           )


      The above Defendant, accompanied by counsel, proffered a plea of guilty

before Magistrate Judge Jonathan D. Greenberg, to a charge in the Superseding

Indictment. The Court finds that the Defendant’s proffer of guilt was made under oath

knowingly, intelligently and voluntarily and that all requirements imposed by the United

States Constitution and Fed.R.Crim.P. 11 are satisfied. THEREFORE, the Court adopts

the Report and Recommendation of Magistrate Judge Jonathan D. Greenberg,

approves the Plea Agreement, accepts the Defendant’s offer of guilt and finds the

Defendant guilty as charged in the Information.

      The signed Plea Agreement shall be filed as of the date of this Order.

      IT IS SO ORDERED.


                                                  s/ Christopher A. Boyko
                                                  CHRISTOPHER A. BOYKO
                                                  Senior United States District Judge
Dated: May 24, 2021
